Citation Nr: 1416636	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-40 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation based on a need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Virtual VA claims file has been reviewed.  There are no documents pertaining to the Veteran in the Veterans Benefits Management System.

The Veteran raised a claim for entitlement to specially adapted housing or a special home adaptation grant in September 2012.  This claim does not appear to have been adjudicated and is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran is not permanently bedridden, or so helpless as to be in need of regular aid and attendance of another person as a result of his service-connected disabilities.

2. The Veteran does not have a single service-connected disability rated as 100 percent disabling and he is not permanently housebound by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based on aid and attendance and/or housebound status have not been met.  38 C.F.R. § 1114(l) and (s) (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in October 2008, to the Veteran.  This letter explained the evidence needed to substantiate the claim for special monthly compensation.  This letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was afforded a VA examination responsive to the claim for special monthly compensation in September 2008.  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  38 C.F.R. § 3.159
.

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Special Monthly Compensation

Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3 .350(b).  Under 38 C.F.R. § 3.352(a), the following factors will considered in determining whether the Veteran is in need of regular aid and attendance of another person: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 

All of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) do not have to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence should establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of special monthly compensation based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

In addition, special monthly compensation at the housebound rate is warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA's Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the Veteran: has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, is "permanently housebound" by reason of disability or disabilities. 

This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d).

The Veteran contends that he is entitled to special monthly compensation based on need for aid and attendance or housebound status, as he claims that he needs assistance with activities of daily living. 

The Veteran is service-connected for ulcerative colitis, rated as 60 percent disabling, and depression associated with ulcerative colitis, rated as 70 percent disabiling.  A total rating based upon individual unemployability has been in effect since June 2002.

VA outpatient treatment records reflect that the Veteran received treatment for these service-connected disabilities as well as a variety of non-service connected ailments including degenerative disc disease, osteoarthritis, multiple cardiovascular disorders (including hypertension and hypertrophic cardiomyopathy), cataracts, decreased visual acuity with astigmatism, diabetes mellitus, sleep apnea, and restless leg syndrome.  

In a September 2008 VA examination for housebound status or permanent need for aid and attendance, the examining physician noted complaints of chest pain, shortness of breath, rectal bleeding, and periodic leg movements.  Diagnoses included low back pain, hypertrophic cardiomyopathy, major depression, ulcerative colitis, hypertension, sleep apnea, and periodic limb movements.  The VA examiner noted that the Veteran primarily used a wheelchair, but also used a cane or walker. The examiner also indicated that the Veteran was able to feed himself and care for the needs of nature, as well as tend to other hygiene needs, such as dressing himself and shaving.  The Veteran reported that he spent 18 hours per day in bed, and seldom ventured outside the home.  The VA examiner stated that the Veteran's self-care and ability to ambulate and travel beyond his home were impacted by his hypertrophic cardiomyopathy, shortness of breath, and dizziness and that the Veteran required daily personal health care services, without which the Veteran would require hospital, nursing home, or institutional care.  The VA examiner further stated that the Veteran's service-connected ulcerative colitis and depression exacerbate his hypertrophic cardiomyopathy and periodic limb movements.  

VA treatment notes dated December 2007 through October 2013 reflect that the Veteran is not compliant with his medication regimen, inconsistent in compliance with use of a CPAP, and refused treatment for his obesity.  A June 2008 treatment record indicates that the Veteran reported that he used a motorized wheelchair but could stand with his cane; he denied any falls, but reported that he refused to take his hypertension medication, related to a disagreement with his nurse over her cleaning skills.  A July 2008 treatment record indicates that the Veteran's complaints of fatigue and weakness were likely related to his cardiovascular medications.  The treating provider noted that the Veteran asked if his heart disorder is related to stress and depression; the treating provider noted that the Veteran's concentric left ventricular hypertrophy was due to longstanding hypertension, which exacerbated by stress.  In January 2010, the Veteran complained of shortness of breath and back pain, and requested a back brace and new walking cane; examination showed respiration with ease.  A January 2011 nursing note stated that the Veteran was ambulatory with a cane, and that he was able to go to the bathroom without assistance.  A February 2013 treatment note indicates that the Veteran ambulates with a motorized wheelchair but could stand without assistance. 

Based on the foregoing, the Board finds that special monthly compensation based on the need for aid and attendance or housebound status is not warranted

The evidence of record demonstrates that, as the result of his service-connected disabilities, the Veteran does not have anatomical loss or loss of use of both feet, or of one hand and one foot, or that he has blindness in both eyes with visual acuity of 5/200 or less.  While he has been treated for cataracts, and VA treatment records show complaints of blurred vision and loss of visual acuity with astigmatism, he is not blind.  

In addition, the record reflects that the Veteran is not bedridden.  The Board acknowledges that the Veteran reported spending 18 hours per day in bed to the September 2008 VA examiner.  However, the Veteran's treatment records do not reflect that the Veteran must stay in bed due to his service-connected disabilities; these records do not reflect any (voluntary or required) bed rest.  The Board also acknowledges that the Veteran uses a motorized wheelchair to aid with mobility, but points out that the Veteran can stand without assistance and ambulate with a cane; additionally, he does not require assistance to go to the bathroom.   

Moreover, the record does not reflect that the Veteran is so helpless as to be in need of regular aid and attendance of another person.  The evidence shows that the Veteran's service-connected disabilities do not cause him to be in need of another person to help with his activities of daily living.  In this regard, the Board acknowledges that the Veteran hired a nurse, although the evidence does not show that he requires assistance with activities of daily living; the evidence indicates that the nurse handles housekeeping and his medication.  The Board also acknowledges that the Veteran is service-connected for ulcerative colitis and depression, and that the September 2008 VA examination report indicates that these disabilities exacerbate his many nonservice-connected disabilities.  Nevertheless, the Board reiterates that the examination report found that the Veteran's restrictions are due to his nonservice-connected hypertrophic cardiomyopathy, shortness of breath, and dizziness.  Likewise, VA outpatient treatment records generally indicate that the Veteran lives alone and is able to function with the help of a nurse, who handles household chores on his behalf.  The treatment records and examination report also specifically indicate that the Veteran is able to tend to his daily needs including hygiene, dressing, and feeding, without assistance.  The Board further observes that the Veteran did not complain to his treating providers of an inability to ambulate or accomplish activities of daily living due to his service-connected disabilities. 

Significantly, the Veteran has not specifically asserted that he is unable to attend to his own needs or that he meets any of the criteria associated with an award of aid and attendance based on his service-connected disabilities.  Rather, the Veteran asserts that he needs assistance with meeting his needs largely on the basis of his nonservice-connected cardiovascular and orthopedic disabilities, as well as his decreased visual acuity.  In his September 2008 claim and in multiple statements since that time, the Veteran reported he could not take care of himself due to problems with his heart, legs, vision, low back pain, and stress.  Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities cause him to be so helpless as to require regular aid and attendance of another person.  There is nothing in the record which establishes that the Veteran needs aid and attendance due to his service-connected disabilities.  As such, the Board concludes that special monthly compensation based upon need for aid and attendance is not warranted.

Regarding special monthly compensation based on housebound status, the Board notes that the Veteran does not have a single disability rated at 100 percent; therefore, he does not meet the requirements for special monthly compensation under 38 U.S.C.A. § 1114(s).  The Veteran's TDIU has not been attributed to a single disability, such that it would be considered to be equivalent to a total evaluation.  Moreover, as previously discussed, despite the Veteran's report that he spends 18 hours a day in bed, the record does not reflect that his time in bed is due to either service-connected disability.  Furthermore, the evidence does not reflect that he is confined to his house or living in a nursing home due to his service-connected disabilities. 

For all the foregoing reasons, the Board finds that special monthly compensation based on need for aid and attendance or housebound status is not warranted.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly compensation based on need for aid and attendance or housebound status is denied.



____________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


